EXHIBIT 10.1
 



Homeland Security Capital Corporation
 
2008 Stock Incentive Plan
 


SECTION 1.   

GENERAL PURPOSE OF THE PLAN; DEFINITIONS




The name of the Plan is the Homeland Security Capital Corporation 2008 Stock
Incentive Plan (the “Plan”). The purpose of the Plan is to encourage and enable
the employees, directors and Consultants (as defined below) of Homeland Security
Capital Corporation, a Delaware corporation (the “Company”), and its Affiliates
(as defined below), upon whose judgment, initiative and efforts the Company
largely depends for the successful conduct of its business, to acquire a
proprietary interest in the Company. It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company, thereby stimulating
their efforts on the Company’s behalf and strengthening their desire to remain
with and further the interests of the Company.



The following terms shall be defined as set forth below:



“Act” means the Securities Act of 1933, as amended.



“Affiliate” means a corporation which, for purposes of Section 424 of the Code,
is a parent or subsidiary of the Company, directly or indirectly.



“Award” or “Awards” shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, and Unrestricted Stock Awards, or any
combination of the foregoing.



“Board” means the Board of Directors of the Company or its successor entity.



“Cause” shall have the same meaning with respect to a Grantee as “Cause” may be
defined under any equity award, employment, consulting, service, non-competition
or other similar agreement between the Grantee and the Company, provided,
however, in the absence of any such agreement or “Cause” definition applicable
to the Grantee, “Cause” shall mean: (i) any act or omission by the Grantee which
would reasonably be likely to have a material adverse effect on the business of
the Company or any of its Affiliates, as the case may be (but excluding any
omission due to the Grantee’s death or Disability); (ii) the Grantee’s
conviction (including any pleas of guilty or nolo contendere) of any crime
(other than ordinary traffic violations) which impairs the Grantee’s ability to
perform his or her duties; (iii) any material misconduct or willful and
deliberate non-performance of duties by the Grantee in connection with the
business or affairs of the Company or any of its Affiliates, as the case may be;
(iv) the Grantee’s theft, dishonesty or falsification of the Company’s or an
Affiliate’s documents or records; or (v) the Grantee’s improper use or
disclosure of the Company’s or an Affiliate’s confidential or proprietary
information.



“Code” means the Internal Revenue Code of 1986, as amended.



“Committee” has the meaning specified in Section 2.



“Common Stock” means the common stock, no par value, of the Company, subject to
adjustment pursuant to Section 3(b).



“Company” has the meaning specified in the first paragraph of Section 1.



“Consultant” means a person engaged to provide consulting, advisory, or other
services (other than as an employee or director) to the Company or an Affiliate,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on either the exemption from registration provided by Rule 701 under the Act or,
if the Company is required to file reports pursuant to Section 13 or 15(d) of
the Exchange Act, registration on a Form S-8 Registration Statement under the
Act.



“Disability” has the meaning specified in Section 22(e)(3) of the Code.



“Effective Date” has the meaning specified in Section 13.



“Exchange Act” means the Securities Exchange Act of 1934, as amended.



“Fair Market Value” of the Common Stock means: (i) if the Common Stock is listed
on a national securities exchange or traded in the over-the-counter market and
sales prices are regularly reported for the Common Stock, the closing or last
price of the Common Stock on the Composite Tape or other comparable reporting
system for the applicable date, or if the applicable date is not a trading day,
the last trading day immediately preceding the applicable date; (ii) if the
Common Stock is not traded on a national securities exchange but is traded on
the over-the-counter market, if sales prices are not regularly reported for the
Common Stock for the day referred to in clause (i), and if bid and asked prices
for the Common Stock are regularly reported, the mean between the bid and the
asked price for the Common Stock at the close of trading in the over-the-counter
market for the applicable date, or if the applicable date is not a trading day,
the last trading day on which Common Stock was traded immediately preceding the
applicable date; and (iii) if the Common Stock is neither listed on a national
securities exchange nor traded in the over-the-counter market, such value as the
Board, in good faith, shall determine (but in any event not less than fair
market value within the meaning of Section 409A of the Code, and any regulations
and other guidance thereunder). For purposes of this definition, when
determining the Fair Market Value for the grant of an Award, “applicable date”
means the date of grant of the Award.



“Grantee” means a person who receives or holds an Award under the Plan.



“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422(b) of the Code.



“Non-Qualified Stock Option” means any Stock Option that is not designated as an
Incentive Stock Option or which does not qualify as an Incentive Stock Option.



“Option” or “Stock Option” means any right to purchase shares of Common Stock
granted pursuant to Section 5.



“Option Agreement” means a written agreement between the Company and a Grantee
setting forth the terms, conditions and restrictions of an Option granted to the
Grantee and any shares of Common Stock acquired upon the exercise thereof. An
Option Agreement may consist of a “Notice of Grant of Stock Option,” or such
other form or forms as the Committee may approve from time to time.



“Option Shares” shares of Common Stock which are issuable upon exercise of a
Stock Option.



“Plan” has the meaning specified in the first paragraph of Section 1.



“Restricted Stock” has the meaning specified in Section 6(a).



“Restricted Stock Agreement” means a written agreement between the Company and a
Grantee setting forth the terms, conditions and restrictions of a Restricted
Stock Award granted to the Grantee.



“Restricted Stock Award” means any Award of Restricted Stock hereunder.



“Service Relationship” means a Grantee’s employment or service with the Company
or an Affiliate, whether in the capacity of an employee, director or a
Consultant. Unless otherwise determined by the Committee, a Grantee’s Service
Relationship shall not be deemed to have terminated merely because of a change
in the capacity in which the Grantee renders service to the Company (or an
Affiliate) or a transfer between locations of the Company (or an Affiliate) or a
transfer between the Company and any Affiliate, provided that there is no
interruption or other termination of the Service Relationship. Subject to the
foregoing and Section 9 below, the Company, in its discretion, shall determine
whether the Grantee’s Service Relationship has terminated and the effective date
of such termination.



“Transaction” has the meaning specified in Section 3(c).



“Unrestricted Stock” has the meaning specified in Section 7(a).



“Unrestricted Stock Award” means any Award of Unrestricted Stock hereunder.



“10% Owner Optionee” means an individual who owns or is deemed to own (by reason
of the attribution rules of Section 424(d) of the Code) more than ten percent
(10%) of the combined voting power of all classes of stock of the Company or any
Affiliate.



SECTION 2.   

ADMINISTRATION OF PLAN; COMMITTEE POWERS



(a)     Administration of Plan. The Plan shall be administered by the Board, or
at the discretion of the Board, by a committee of the Board consisting of not
less than two (2) directors (the “Committee”); provided, however, that if any
member of the Committee is not a “Non-Employee Director” within the meaning of
Rule 16b-3(b)(3) of the Exchange Act, then any Awards granted to individuals
subject to the reporting requirements of Section 16 of the Exchange Act shall be
approved by the Board. Notwithstanding the foregoing, to the extent applicable,
Awards granted to “covered employees” which might reasonably be anticipated to
result in the payment of employee remuneration that would otherwise exceed the
limit on employee remuneration deductible for income tax purposes pursuant to
Section 162(m) of the Code shall be approved by a Committee composed solely of
two or more “outside directors” (each within the meaning of Section 162(m) of
the Code). All references herein to the Committee shall be deemed to refer to
the entity then responsible for administration of the Plan at the relevant time
(i.e., either the Board or a committee of the Board, as applicable).



(b)     Powers of Committee. The Committee shall have the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority:



(i)     to select the employees, directors and Consultants of the Company and
its Affiliates to whom Awards may from time to time be granted;



(ii)     to determine the time or times of grant, and the type of Award to be
granted which shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, and Unrestricted Stock Awards, or any
combination of the forgoing, granted to any one or more Grantees;



(iii)     to determine the number of shares of Common Stock to be covered by any
Award;



(iv)     to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
Grantees, and to approve the form of written instruments evidencing the Awards;



(v)     to accelerate at any time the exercisability or vesting of all or any
portion of any Award and/or to include provisions in Awards providing for such
acceleration;



(vi)     to impose any limitations on Awards granted under the Plan, including
limitations on transfers, repurchase provisions and the like and to exercise
repurchase rights or obligations;



(vii)     subject to the provisions of Section 5(a)(ii), to extend at any time
the period in which Stock Options may be exercised;



(viii)     to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Common Stock and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Grantee and whether and to what extent the Company shall pay
or credit dividends or deemed dividends on such deferrals; and



(ix)     at any time to adopt, alter and repeal such rules, guidelines and
practices for the administration of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including related written instruments); to make all
determinations it deems advisable for the administration of the Plan; to decide
all disputes arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.



All decisions and interpretations of the Committee shall be binding on all
persons, including the Company, its Affiliates, the Company’s stockholders and
Grantees.



(c)     Delegation of Authority to Grant Awards. The Committee, in its
discretion, may delegate to the Chief Executive Officer and/or the Chief
Financial Officer of the Company all or part of the Committee’s authority and
duties with respect to the granting of Awards at Fair Market Value to
individuals who are not subject to the reporting and other provisions of Section
16 of the Exchange Act or “covered employees” within the meaning of Section
162(m) of the Code. The Committee may revoke or amend the terms of a delegation
at any time but such action shall not invalidate any prior actions of the
Committee’s delegate or delegates that were consistent with the terms of the
Plan.



SECTION 3.   

STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION



(a)     Stock Issuable. The maximum aggregate number of shares of Common Stock
reserved and available for issuance under the Plan shall be 75,000,000 shares of
Common Stock. All such shares of Common Stock available for issuance under the
Plan shall be available for issuance as Incentive Stock Options. The foregoing
share numbers are subject to adjustment as provided in Section 3(b). For
purposes of this Section 3(a), the shares of Common Stock underlying any Awards
which are forfeited, canceled, reacquired by the Company, satisfied without the
issuance of Common Stock or otherwise terminated (other than by exercise) shall
be added back to the shares of Common Stock available for issuance under the
Plan. The shares available for issuance under the Plan may be authorized but
unissued shares of Common Stock or shares of Common Stock reacquired by the
Company and held in its treasury.



(b)     Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Common Stock are increased or decreased or are exchanged
for a different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Common
Stock or other securities, or, if, as a result of any merger, consolidation or
sale of all or substantially all of the assets of the Company, the outstanding
shares of Common Stock are converted into or exchanged for a different number or
kind of securities of the Company or any successor entity (or a parent or
subsidiary thereof), the Committee shall make an appropriate or proportionate
adjustment in (i) the maximum number of shares reserved for issuance under the
Plan, (ii) the number and kind of shares or other securities subject to any then
outstanding Awards under the Plan, (iii) the repurchase price per share for each
outstanding Restricted Stock Award, and (iv) the exercise price of any Stock
Option. The adjustment by the Committee shall be final, binding and conclusive.
No fractional shares of Common Stock shall be issued under the Plan resulting
from any such adjustment, but the Committee in its discretion may either make a
cash payment in lieu of fractional shares or round any resulting fractional
share down to the nearest whole number.



To the extent that the Committee, in its sole discretion, determines it is
necessary in order to avoid distortion in the operation of the Plan, the
Committee shall also adjust the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, and certain acquisitions or dispositions of stock or
property or other similar events, provided that no such adjustment shall be made
in the case of an Incentive Stock Option, without the consent of the Grantee, if
it would constitute a modification, extension or renewal of the Option within
the meaning of Section 424(h) of the Code.



(c)     Mergers and Other Transactions. Upon the effectiveness of (i) a merger,
reorganization or consolidation between the Company and another person or entity
(other than a holding company or an Affiliate of the Company) as a result of
which the holders of the Company’s outstanding voting stock immediately prior to
the transaction hold less than a majority of the outstanding voting stock of the
surviving entity immediately after the transaction, or (ii) the sale of all or
substantially all of the assets of the Company to an unrelated person or entity
(in each case, a “Transaction”), unless provision is made in connection with the
Transaction for the assumption of all outstanding Awards, or the substitution of
such Awards with new Awards of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as provided in Section 3(b) above, this Plan and
all outstanding Awards granted hereunder, except with respect to specific Awards
as the Committee otherwise determines, shall terminate. In the event of such
termination, each Grantee shall be permitted to exercise within a certain number
of days (as established by the Committee in its sole discretion) prior to the
anticipated effective date of the Transaction all outstanding Awards held by
such Grantee which are then vested and exercisable; provided, however, that the
Grantee may, but will not be required to, condition such exercise upon the
effectiveness of the Transaction.



(d)     Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, any outstanding Awards issued under the Plan shall be terminated
if not exercised prior to such event.



(e)     Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees, directors or
consultants of another company in connection with a merger or consolidation of
such company with the Company (or any Affiliate of the Company) or the
acquisition by the Company (or any Affiliate of the Company) of property or
stock of such company. In connection with any such merger, consolidation or
acquisition, the Committee may direct that the substitute Awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances. Any substitute Awards granted under the Plan shall not count
against the share limitation set forth in Section 3(a) above.



SECTION 4.   

ELIGIBILITY



Awards may be granted to employees, directors and Consultants (including
prospective employees, directors and Consultants to whom Awards are granted in
connection with written offers of employment or other Service Relationship with
the Company or any of its Affiliates) of the Company and/or its Affiliates who
are responsible for, or contribute to, the management, growth or profitability
of the Company and/or its Affiliates as are selected from time to time by the
Committee in its sole discretion.



SECTION 5.   

STOCK OPTIONS



Any Stock Option granted under the Plan shall be pursuant to an Option Agreement
which shall be in such form as the Committee may from time to time approve.
Option Agreements need not be identical.



Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Affiliate, provided, however, that, an Incentive
Stock Option may be granted to a prospective employee upon the condition that
such person becomes an employee and such grant shall be deemed granted effective
on the date that such person commences service with the Company or an Affiliate,
with an exercise price determined as of such date in accordance with Section
5(a)(i) below. Non-Qualified Stock Options may be granted to employees,
directors, and Consultants of the Company or its Affiliates. To the extent that
any Option does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.



No Stock Option shall be granted under the Plan after the date which is ten (10)
years from the date the Plan is approved by the Board.



(a)     Terms of Stock Options. Stock Options granted under the Plan shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall deem desirable:



(i)     Exercise Price. The exercise price per share for the Common Stock
covered by a Stock Option shall be determined by the Committee at the time of
grant but shall not be less than one hundred percent (100%) of the Fair Market
Value on the grant date in the case of Incentive Stock Options. If an Incentive
Stock Option is granted to a 10% Owner Optionee, the exercise price per share
for the Common Stock covered by such Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value on the grant date.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
exercise price lower than the minimum exercise price per share set forth above
if the Incentive Stock Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under Section 424(a) of
the Code.



(ii)     Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Stock Option is granted. If an Incentive Stock Option is
granted to a 10% Owner Optionee, the term of such Stock Option shall be no more
than five (5) years from the grant date.



(iii)     Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Committee and set forth in the Option Agreement evidencing
such Option. In addition, the following provisions shall apply to each Option,
unless otherwise provided in an applicable Option Agreement:



(A)     No portion of an Option may be exercised until such portion shall have
vested.



(B)     An Option shall be exercisable on and after the initial vesting date (as
designated in the Option Agreement) and prior to the termination of the Option
as provided herein, in an amount not to exceed the aggregate number of vested
Option Shares (as determined in the Option Agreement) less the number of shares
previously acquired upon exercise of such Option. Subject to Section 3(b), in no
event shall an Option be exercisable for more than the total number of Option
Shares underlying the Option.



(C)     In the event that the Grantee’s Service Relationship terminates, an
Option may thereafter be exercised, to the extent it was vested and exercisable
on the date of such termination, until the date specified in Section
5(a)(iii)(D) below. Any portion of an Option that is not exercisable on the date
of termination of the Service Relationship shall immediately expire and be null
and void.



(D)     Once any portion of an Option becomes vested and exercisable, it shall
continue to be exercisable by the Grantee or his or her representatives and
legatees as contemplated herein at any time or times prior to the earliest of
(1) the date which is (a) twelve (12) months following the date on which the
Grantee’s Service Relationship terminates due to death or Disability or (b)
three (3) months following the date on which the Grantee’s Service Relationship
terminates if the termination is due to any other reason, or (2) the expiration
date set forth in the Option Agreement; provided, however, that notwithstanding
the foregoing, if the Grantee’s Service Relationship is terminated for Cause,
the Option shall terminate immediately and be null and void upon the date of the
Grantee’s termination and shall not thereafter be exercisable.



(E)     A Grantee shall have no rights of a stockholder with respect to any
shares covered by the Option until the date of the issuance of the shares for
which the Option has been exercised (as evidenced by an appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, expect as provided
in Section 3(b).



(iv)     Method of Exercise. Stock Options may be exercised in whole or in part,
by giving written notice of exercise to the Company, specifying the number of
shares of Common Stock to be purchased. Payment of the exercise price may be
made by one or more of the following methods unless otherwise provided in the
applicable Option Agreement:



(A)     in cash, by certified or bank check, or other instrument acceptable to
the Committee in U.S. funds payable to the order of the Company in an amount
equal to the exercise price of such Option Shares;



(B)     by the Grantee delivering to the Company a promissory note in a form
approved by the Committee, if the Committee has expressly authorized the loan of
funds to the Grantee for the purpose of enabling or assisting the Grantee to
effect the exercise of his or her Stock Option;



(C)     if permitted by the Committee, (I) by having the Company withhold from
the Option Shares a number of shares having a Fair Market Value equal to the
aggregate purchase price of the Option Shares, or (II) through the delivery of
shares of Common Stock that are held by the Grantee and are not subject to
restrictions under any plan of the Company;



(D)     if permitted by the Committee, by the Grantee delivering to the Company
a properly executed Exercise Notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the option purchase price, provided that in the event the
Grantee chooses such payment procedure, the Grantee and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Committee shall prescribe as a condition of such payment
procedure; or



(E)     a combination of the payment methods set forth in clauses (A), (B), (C)
or (D) above, if applicable.



Payment instruments will be received subject to collection. No Option Shares so
purchased will be issued to the Grantee until the Company has completed all
steps required by law to be taken in connection with the issuance and sale of
the shares, including, without limitation, obtaining from Grantee payment or
provision for all withholding taxes due as a result of the exercise of the Stock
Option. The delivery of shares of Common Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the Grantee (or
a purchaser acting in his or her stead in accordance with the provisions of the
Stock Option) by the Company of the full exercise price therefor.



(b)     Annual Limit on Incentive Stock Options. To the extent that the
aggregate Fair Market Value (determined as of the time the Option is granted) of
the shares of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Grantee during any calendar year (under all
option plans of the Company and its Affiliates) exceeds $100,000, such Incentive
Stock Options shall constitute Non-Qualified Stock Options. For purposes of this
Section 5(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. If pursuant to the above, an Incentive Stock Option
is treated as an Incentive Stock Option in part and a Non-Qualified Stock Option
in part, the Grantee may designate at the time of exercise which portion shall
be deemed to be exercised, and in the absence of such express designation in
writing, the portion of the Option treated as an Incentive Stock Option shall be
deemed to be exercised first.



(c)     Non-transferability of Options. No Stock Option shall be transferable by
the Grantee otherwise than by will or by the laws of descent and distribution
and all Stock Options shall be exercisable, during the Grantee’s lifetime, only
by the Grantee, or by the Grantee’s legal representative or guardian in the
event of the Grantee’s incapacity. Notwithstanding the foregoing, the Committee,
in its sole discretion, may provide in the Option Agreement regarding a given
Option that the Grantee may transfer, without consideration for the transfer,
his or her Non-Qualified Stock Options to members of his or her immediate
family, to trusts for the benefit of such family members, or to partnerships in
which such family members are the only partners, or to limited liability
companies in which such family members are the only members, provided that the
transferee agrees in writing with the Company to be bound by all of the terms
and conditions of this Plan and the applicable Option Agreement.



(d)     Repurchase Rights. Shares of Common Stock issued pursuant to Options may
be subject to one or more repurchase options or other conditions and
restrictions as determined by the Committee and set forth in the applicable
Option Agreement. The Company shall have the right to assign to any person at
any time any repurchase right it may have, whether or not such right is then
exercisable.



SECTION 6.   

RESTRICTED STOCK AWARDS



(a)     Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
pursuant to which the Company may, in its sole discretion, grant or sell, at
such purchase price as determined by the Committee, in its sole discretion,
shares of Common Stock subject to such restrictions and conditions as the
Committee may determine at the time of grant (“Restricted Stock”), and any
purchase price shall be payable in cash or, if permitted by the Committee at the
time of grant of such Award, by promissory note, in a form approved by the
Committee. Conditions may be based on continuing employment (or other Service
Relationship) and/or achievement of pre-established performance goals and
objectives. The grant of a Restricted Stock Award is contingent on the Grantee
executing a Restricted Stock Agreement. The terms and conditions of each such
Restricted Stock Agreement shall be determined by the Committee, and such terms
and conditions may differ among individual Awards and Grantees.



(b)     Rights as a Stockholder. Upon execution of the Restricted Stock
Agreement and payment of any applicable purchase price, a Grantee shall have the
rights of a stockholder with respect to the voting of the Restricted Stock,
subject to such conditions contained in the Restricted Stock Agreement. Unless
the Committee shall otherwise determine, certificates (if any) evidencing the
Restricted Stock shall remain in the possession of the Company until such
Restricted Stock is vested as provided in Section 6(d) below, and the Grantee
shall be required, as a condition of the grant, to deliver to the Company a
stock power endorsed in blank.



(c)     Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Agreement. Shares of Common Stock issued
pursuant to a Restricted Stock Award may be subject to a right of first refusal,
one or more repurchase options, or other conditions and restrictions as
determined by the Committee and set forth in the applicable Restricted Stock
Agreement. The Company shall have the right to assign to any person at any time
any repurchase right it may have, whether or not such right is then exercisable.



(d)     Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which Restricted Stock shall become
vested, subject to such further rights of the Company or its assigns as may be
specified in the Restricted Stock Agreement.



(e)     Waiver, Deferral and Reinvestment of Dividends. The Restricted Stock
Agreement may require or permit the immediate payment, waiver, deferral or
investment of dividends paid on the Restricted Stock.



SECTION 7.   

UNRESTRICTED STOCK AWARDS



(a)     Grant or Sale of Unrestricted Stock. The Committee may, in its sole
discretion, grant or sell, at such purchase price determined by the Committee,
an Unrestricted Stock Award to any Grantee, pursuant to which such Grantee may
receive shares of Common Stock free of any vesting restrictions (“ Unrestricted
Stock”) under the Plan. Unrestricted Stock Awards may be granted or sold as
described in the preceding sentence in respect of past services or other valid
consideration, or in lieu of any cash compensation due to such individual.



(b)     Elections to Receive Unrestricted Stock in Lieu of Compensation. Upon
the request of a Grantee and with the consent of the Committee, such Grantee
may, pursuant to an advance written election delivered to the Company no later
than the date specified by the Committee, receive a portion of the cash
compensation otherwise due to such Grantee in the form of shares of Unrestricted
Stock either currently or on a deferred basis.



(c)     Restrictions on Transfers. The right to receive shares of Unrestricted
Stock on a deferred basis may not be sold, assigned, transferred, pledged or
otherwise encumbered, other than by will or the laws of descent and
distribution.



SECTION 8.   

TAX WITHHOLDING



(a)     Payment by Grantee. Each Grantee shall, no later than the date as of
which the value of an Award or of any Common Stock or other amounts received
thereunder first becomes includable in the gross income of the Grantee for
federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any federal, state, foreign,
or local taxes of any kind required by law to be withheld with respect to such
income. The Company and its Affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Grantee.



(b)     Payment in Stock. Subject to approval by the Committee, a Grantee may
elect to have the minimum required tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from shares of
Common Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
shares of Common Stock owned by the Grantee with an aggregate Fair Market Value
(as of the date the withholding is effected) that would satisfy the withholding
amount due. The Fair Market Value of any shares of Common Stock withheld or
tendered to satisfy any such tax withholding obligation shall not exceed the
amount determined by the applicable minimum statutory withholding rates.



SECTION 9.   

LEAVE OF ABSENCE



For purposes of the Plan, the following events shall not be deemed a termination
of the Service Relationship:



(a)     an approved leave of absence for military service or sickness, or for
any other purpose approved by the Company; provided, however, that if any such
leave exceeds ninety (90) days, on the ninety-first (91st) day of such leave,
the Grantee’s Service Relationship shall be deemed to have terminated unless the
Grantee’s right to return to service is guaranteed either by a statute or by
contract; and



(b)     notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as service
for purposes of determining vesting under the Grantee’s Option Agreement or
Restricted Stock Agreement.



SECTION 10.   

AMENDMENTS AND TERMINATION



The Board may, at any time, amend or terminate the Plan or any outstanding
Award, but no such action shall adversely affect rights under any outstanding
Award without the holder’s consent unless (i) required to ensure that a Stock
Option is treated as an Incentive Stock Option or (ii) to comply with applicable
law. Except as herein provided, no such action of the Board, unless taken with
the approval of the stockholders of the Company, may: (a) increase the maximum
aggregate number of shares of Common Stock for which Awards granted under this
Plan may be issued (except by operation of Section 3(b)); (b) amend the Plan in
any other manner which the Board, in its discretion, determines would require
approval of the stockholders under any applicable law, rule or regulation to
become effective even though such stockholder approval is not expressly required
by this Plan; or (c) alter the class of employees eligible to receive Incentive
Stock Options under the Plan. No termination or amendment of the Plan shall
affect any outstanding Award unless as expressly provided for hereunder or as
determined by the Board. Nothing in this Section 10 shall limit the Board’s or
the Committee’s authority to take any action permitted pursuant to Section 3(c).
The Plan shall continue in effect until the earliest of: (i) ten (10) years
after the Effective Date, (ii) its termination by the Board, or (iii) the date
on which all of the shares of Common Stock available for issuance under the Plan
have been issued and all restrictions on such shares under the terms of the
Plan, the Option Agreements and Restricted Stock Agreements have lapsed.



SECTION 11.   

STATUS OF PLAN



With respect to the portion of any Award that has not been exercised and any
payments in cash, Common Stock or other consideration not received by a Grantee,
a Grantee shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Common Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.



SECTION 12.   

GENERAL PROVISIONS



(a)     No Distribution; Compliance with Legal Requirements. The grant of Awards
and the issuance of shares of Common Stock upon exercise of Awards shall be
subject to compliance with all applicable requirements of federal, state and
foreign law with respect to such securities. Awards may not be exercised if the
issuance of shares of Common Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed. In addition, no Award may be
exercised unless: (i) a registration statement under the Act shall at the time
of exercise of the Award be in effect with respect to the shares of Common Stock
issuable upon exercise of the Award, or (ii) in the opinion of legal counsel to
the Company, the shares of Common Stock issuable upon exercise of the Award may
be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares hereunder shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained. As a condition to the exercise of any Award, the Company
may require the Grantee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.



(b)     Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Committee from adopting other or additional
compensation arrangements, including trusts, and such arrangements as may be
either generally applicable or applicable only in specific cases. The adoption
of this Plan and the grant of Awards do not confer upon any Grantee any right to
continued employment or service with the Company or any Affiliate of the Company
or interfere in any way with the right of the Company or its Affiliates to
terminate the Grantee’s employment or service at any time.



(c)     “Market Stand-Off” Agreement. In connection with any public offering by
the Company of its Common Stock, a Grantee, if requested in good faith by the
Company and the managing underwriter of the Company’s securities, shall not,
directly or indirectly, offer, sell, pledge, contract to sell (including any
short sale), grant any option to purchase or otherwise dispose of any securities
of the Company held by him (except for any securities sold pursuant to such
registration statement) or enter into any Hedging Transaction (as defined below)
relating to any securities of the Company for a period determined by the
managing underwriter. For these purposes, “Hedging Transaction ” means any short
sale (whether or not against the box) or any purchase, sale or grant of any
right (including without limitation, any put or call option) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Company’s
Common Stock.



(d)     Trading Policy Restrictions. Sale of Common Stock received pursuant to
this Plan or upon exercise of an Award under the Plan shall be subject to any
insider-trading-policy-related restrictions of the Company, and any other terms
and conditions as may be established by the Committee from time to time.



(e)     Conflict with Agreement. In the event of a conflict between the terms
and provisions of this Plan and the terms and provisions of any Restricted Stock
Agreement, Option Agreement or other award agreement, the terms and provisions
of this Plan shall govern.



SECTION 13.   

EFFECTIVE DATE OF PLAN



The Plan is effective on July 30, 2008 (the “Effective Date”), the date on which
the Board adopted the Plan (through the Compensation Committee), subject to
approval by the stockholders of the Company in the manner and within the time
required under Section 422(b) of the Code. Any increase in the maximum aggregate
number of shares of Common Stock issuable under the Plan pursuant to Section
3(a) shall be approved by stockholders of the Company within twelve (12) months
of approval of such increase by the Board in accordance with applicable law.
Subject to such approvals by the stockholders and to the requirement that no
shares of Common Stock may be issued hereunder prior to such approval, Awards
may be granted hereunder on and after adoption of the Plan by the Board.



SECTION 14.   

GOVERNING LAW



This Plan and all Awards, and actions taken hereunder and thereunder, shall be
governed by the laws of the State of Delaware, applied without regard to
conflict of law principles thereof.

